DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
"Figure 4" is referenced in paragraph [0044], line 2, in the specification but is not included in the drawings.  Applicant may choose to delete this reference from the specification in lieu of adding to the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0014], line 6, “as in known” should read “as is known”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US-20120044710-A1).

	Regarding claim 1, Jones teaches a computer, comprising a processor and a memory, the memory storing instructions executable by the processor such that the computer is programmed (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, and 69-70, regarding microprocessor 18 of system user control tracking station 20 performing command computer application program to aerially deploy drone UAV 8 for illuminating a designated target such as a geographic area, vehicle, or personnel) to: deploy an aerial drone to fly within a specified distance of a first vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 86, regarding aerial deployed illumination system 1, system user control and tracking station 20, and (computer) microprocessor 18 , whereby “the computer program product is operable to receive target coordinates in real time, and rapidly determine and executed appropriate movements for the UAV and illumination system needed to maintain a moving target within an area of illumination, or maintain an area of illumination at a predetermined distance relative to a system user”, whereby, for example, the system user is an occupant of (first) vehicle 19); detect a second vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding illumination (target) area 6, whereby a designated target may be a geographic area, vehicle, or personnel, and command computer application program code capable of performing  “illumination target identification (detection) and illumination target location, … allows a system user to designate a moving/area of illumination, even the system user itself or an area adjacent thereto”, for example, a (second) vehicle); and then activate an aerial drone light (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding collimated light source 2 on UAV 8 and “an illumination control device in communication with the collimated light source, said illumination control device operable to control the intensity and orientation of the collimated light source”, therefore capable of turning on (activating) the aerial drone light from zero intensity (off state) to a non-zero intensity (on state), for example, when an illumination target (second vehicle) is identified (detected)).

Regarding claim 2, Jones teaches the computer of claim 1, including further programmed to activate the drone light only if a distance between the first vehicle and the second vehicle is less than a predetermined threshold (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85-86, regarding “the ‘follow me’ (mode) functionality of the system, wherein the command computer application program is operable to transmit a command to the UAV 8 ordering the UAV 8 to, for example, illuminate an (a target)  area ‘x’ distance at all times ahead of the system user in a moving vehicle 19”, whereby, for example, at other times when a distance ‘x’ exceeds a predetermined threshold, the illumination control device would be capable of de-activating the light source, effectively only permitting the drone light to be active when a distance ‘x’ between (first) vehicle 19 and (second vehicle) illumination area 6 is less than a pre-determined threshold distance).

Regarding claim 3, Jones teaches the computer of claim 1, including further programmed to activate the drone light to illuminate an area within a specified area proximate to the first vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85-86, regarding “the ‘follow me’ (mode) functionality of the system, wherein the command computer application program is operable to transmit a command to the UAV 8 ordering the UAV 8 to, for example, illuminate an (a target) area ‘x’ distance at all times ahead of the system user in a moving vehicle 19”, whereby, for example, distance ‘x’ dictates a specified illumination area 6 proximate to (first) vehicle 19).

Regarding claim 4, Jones teaches the computer of claim 1, including further programmed to activate the drone light to illuminate the second vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding illumination (target) area 6, whereby “a designated target may be a geographic area, vehicle, or personnel”, for example, the illumination target is a (second) vehicle).

Regarding claim 5, Jones teaches the computer of claim 4, including further programmed to illuminate the second vehicle based on a second vehicle location by adjusting at least one of a drone pitch, a drone roll, and a drone yaw (see Jones, Abstract, figures 1, 10, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding illumination (target) area 6 and UAV 8 “being gimbal mounted upon the UAV so as to enable wide movement of the beam of illumination, and thereby aiming of the illumination system upon a specific location”, for example, a second vehicle location target, with “such that virtually any target within a 360° radius from the UAV 8 can be illuminated”, would be an example of steering (adjusting) a (gimbal of) drone yaw).


Regarding claim 7, Jones teaches the computer of claim 1, including further programmed to: receive a deployment request including a mode of operation and a specified deployment area, wherein the mode of operation is one of a headlight extension mode and an indicator light mode; and deploy the drone according to the mode of operation (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding illumination (target) area 6, such that “a designated target may be a geographic area, vehicle, or personnel” and UAV 8 “being gimbal mounted upon the UAV so as to enable wide movement of the beam of illumination, and thereby aiming of the illumination system upon a specific location”, whereby, for example, in deploying the “follow-me” mode with a geographic area being a desired beam spread (variable radii) area that effectively enables UAV 8 to perform the function of a headlight extension and/or an indicator light modes of a vehicle).

Regarding claim 8, Jones teaches the computer of claim 7, including further programmed to receive the deployment request from the first vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85, regarding system user control and tracking station 20 on (first) vehicle 19, illumination (target) area 6, such that “a designated target may be a geographic area, vehicle, or personnel” and UAV 8 “being gimbal mounted upon the UAV so as to enable wide movement of the beam of illumination, and thereby aiming of the illumination system upon a specific location”, whereby, for example, in deploying the “follow-me” mode with a geographic area being a desired beam spread (variable radii) area forward of (first) vehicle 19 that effectively enables UAV 8 to perform the function of a headlight extension and/or an indicator light modes of (first) vehicle 19).

Regarding claim 9, Jones teaches the computer of claim 1, including further programmed to deploy the drone by: periodically determining a location of the first vehicle; and modifying a specified deployment area based on a determined current location of the first vehicle (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85-86, regarding “the ‘follow me’ (mode) functionality of the system, wherein the command computer application program is operable to transmit a command to the UAV 8 ordering the UAV 8 to, for example, illuminate an (a target) area ‘x’ distance at all times ahead of the system user in a moving vehicle 19 … by periodically (determining) transmitting the geolocation of the system user tracking and control station 20 (of first vehicle 19) to the UAV 8. The UAV microprocessor 8, executing the command computer application program code, compares its own known geolocation to the most recently received (current) geolocation of the station 20 (of first vehicle 19), and adjusts (modifying) its orientation (geolocation) (of a specified deployment areas) to maintain a fixed location directly over the carrier or some offset distance ‘x’ as commanded”).

Regarding claim 10, Jones teaches the computer of claim 1, including further programmed to receive, from a mobile device, data including a location of the mobile device, and the computer is further programmed to activate the drone light to illuminate when a distance between the first vehicle and the mobile device is less than a predetermined threshold (see Jones, Abstract, figures 1, and 14-15, paragraphs 19-26, 31-41, 69-70, 83, and 85-86, regarding system user control and tracking station 20 on (first) vehicle 19, illumination (target) area 6, such that “a designated target may be a geographic area, vehicle, or personnel”, whereby, for example, the target can be a mobile device in vehicle or carried on a person, and “the ‘follow me’ (mode) functionality of the system, wherein the command computer application program is operable to transmit a command to the UAV 8 ordering the UAV 8 to, for example, illuminate an (a target) area ‘x’ distance at all times ahead of the system user in a moving vehicle 19”, whereby, for example, at other times when a distance “x” exceeds a predetermined threshold, the illumination control device would be capable of de-activating the light source, effectively only permitting the drone light to be active when a distance “x” between (first) vehicle 19 and (mobile device in vehicle or carried on a person) illumination area 6 is less than a pre-determined threshold distance).

Regarding claims 11-15, and 17-20, independent claim 11 is the identical method performed by the computer of independent claim 1, and similarly, dependent claims 12-15, and 17-20 of independent claim 11 are also identical methods corresponding to dependent claims 2-5, and 7-10 of independent claim 1, therefore .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US-20120044710-A1) in view of Stanek (US-9409644-B2).

Regarding claim 6, Jones teaches the computer of claim 5, except further programmed to receive data from one or more drone sensors indicating the second vehicle location, and using the received data to position the drone light to illuminate the second vehicle.
However, Stanek teaches an automotive drone deployment system capable of increasing a physical range distance in which a (first) vehicle is able to obtain information on its surrounding environment by identifying objects and/or conditions that exist in an environment surrounding a (first) vehicle, whereby the drone’s onboard sensors and visual systems’ data are transmitted to the (first) vehicle, such as digital images, live-streaming video, digital video clips, or sensed object information, such as, for example, other (a second) vehicle’s location (see Stanek, Abstract, figures 4, and 6, column 5, lines 23-39, column 6, lines 58-64, column 7, lines 3-9, column 12, lines 38-67, and column 13, lines 1-47, regarding the steps of method 600, particularly step 602 disclosing “scouting information obtained by the drone device 200 corresponding to information obtained from onboard drone device sensors, visual systems, and/or communications interfaces”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the computer in Jones to further comprise the system in Stanek of providing location of objects surrounding a first vehicle, for example a second vehicle location as target information to enable illumination of said object(s) because it would further augment the operation safety for vehicle navigation by improving driver perception of potential hazards, such as other (a second) vehicle(s) and therefore, mitigate the likelihood of collisions.

Regarding claim 16, independent claim 11 is the identical method performed by the computer of independent claim 1, and similarly, dependent claim 16 of independent claim 11 is also identical method corresponding to dependent claim 6 of independent claim 1, therefore claims 16 is also rejected under 35 U.S.C. 103 for the same respective rationale as claim 6.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                    

May 29, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661